Citation Nr: 0608432	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  01-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cerebrovascular 
accident secondary to service-connected skull defect. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This matter was last before the Board in August 
2003 when the Board reopened the veteran's claim and remanded 
the case to the RO for further development.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence for the equitable disposition of the 
veteran's appeal.

2.  The veteran's January 1996 cerebrovascular accident is 
not related to the residuals of a skull defect resulting from 
a December 1967 automobile accident



CONCLUSION OF LAW

The veteran's cerebrovascular accident is not proximately due 
to or the result of a disability incurred in service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant June 2004, 
subsequent to the issuance of the rating decision currently 
on appeal.  Although the AOJ has not complied in a timely 
fashion with the VCAA's notice requirements, the Board has 
cured any possible prejudice via its June 2004 remand, which 
resulted in the RO providing the veteran with a VCAA notice 
and having the case readjudicated in a subsequent October 
2005 supplemental statement of the case. 

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the June 
2004 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statements of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the June 2004 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would request 
records in the custody of a Federal agency and that the RO 
would make reasonable efforts to obtain other records.  38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
and service medical records.  The veteran provided the RO 
with opinions from Don Swindle, D.C., and Susan M. Dobmeyer, 
M.D., but did not indicate the presence of any other possibly 
relevant evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  The veteran was provided with a medical examination 
in February 2000 to address the etiology of his 
cerebrovascular accident.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for certain specified 
diseases, including brain hemorrhage and brain thrombosis, 
which are shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  A finding of secondary service connection 
requires competent medical evidence to connect the asserted 
secondary disability to the service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

In December 1967, the veteran was in an automobile accident 
and sustained a compound fracture of the frontal skull at the 
midline, running obliquely to the left and superior to the 
left orbital.  Following the accident, the veteran underwent 
a craniotomy with reduction of the depressed skull fracture.  
A July 1968 separation examination revealed a post-traumatic 
middle ear injury with depressed skull fracture.  
Neurological examination at that time was normal except for 
tenderness over cranial scars associated with the accident 
and subsequent craniotomy.  

In September 1968, the RO granted service connection for 
residuals of the head injury.  

The veteran underwent a cranioplasty in January 1969 and 
following surgery was found to be physically fit to return to 
full employment.  The veteran's service medical records are 
silent with respect to a cerebrovascular accident.

In January 1996 the veteran suffered a cerebrovascular 
accident with right hemiplegia and aphasia, and was admitted 
to the VAMC for treatment.  MRI revealed intracranial 
bleeding and showed a large intracranial subacute hematoma 
involving the left basal ganglia and left internal capsules, 
and an old left frontal lobe infarct.  VAMC treatment records 
indicate that the veteran continues to have right-sided 
paralysis and aphasia resulting from his cerebrovascular 
accident, but do not relate the cerebrovascular accident to 
the veteran's period of military service.  There are several 
medical opinions that address a possible link between the 
veteran's in-service automobile accident and his 1996 
cerebrovascular accident.  

In furtherance of his claim the veteran submitted opinions 
authored by Susan M. Dobmeyer, M.D., and Don Swindle, D.C.  
In a short three sentence note dated in August 1999 Dr. 
Swindle opined that the veteran's paralyzation was due to an 
accident.  Dr. Swindle did not conduct a review of the 
veteran's c-file and made no reference to a specific 
accident.  The veteran was seen by Dr. Dobmeyer in December 
1999.  Dr. Dobmeyer indicated that she reviewed only a CT 
scan from 1996 and medical records from 1968.  Dr. Dobmeyer 
ultimately attributed the veteran's cerebrovascular accident 
to his 1967 in-service automobile accident because the 
veteran had no other risk factors for the type of cerebral 
hemorrhage that he sustained in 1996.  

In February 2000, the veteran was seen at the VA medical 
center for an examination to address the etiology of his 
cerebrovascular accident.  The VA examiner directly addressed 
Dr. Dobmeyer's opinion in his report.  In salient part, the 
examiner opined that Dr. Dobmeyer's opinion was difficult to 
accept because there were numerous items that Dr. Dobmeyer 
failed to consider in reaching her conclusion.  Among those 
items not considered by Dr. Dobmeyer were the following:  1) 
the veteran's laboratory studies, which revealed repeated 
mildly elevated blood sugars and persistently elevated blood 
lipids; 2) a July 1996 electrocardiogram that demonstrated an 
abnormality taken as an anterior infarct; and 3) an exercise 
tolerance test of July 1996 that demonstrated the presence of 
coronary artery disease.  The examiner also referenced a 
February 1997 VA medical opinion that stated that there was 
no relationship between the veteran's 1967 automobile 
accident and his 1996 cerebrovascular accident.  Ultimately, 
the VA examiner concluded that the veteran's cerebrovascular 
accident was not related to his 1967 in-service automobile 
accident.

The Board finds that the opinions of Drs. Dobmeyer and 
Swindler carry little, if any, probative value and that the 
VA examiner's opinion is highly probative.  Dr. Swindler's 
opinion fails to address the specific facts of the case and 
is not based upon a review of the veteran's c-file.  See 
Black v. Brown, 10 Vet. App. 279 (1997); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  Similarly, Dr. 
Dobmeyer's opinion has little probative value because she 
failed to conduct a review of the veteran's c-file and 
therefore did not consider numerous other risk factors for 
the veteran's cerebrovascular accident.  The Board finds that 
the VA examiner's opinion is highly probative because he 
based his conclusion on a thorough review of the c-file and 
all pertinent VA medical records.  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and the 
extent, if any, to which they reviewed prior clinical records 
and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  

Service connection is not warranted under the circumstances.  
The veteran's service medical records are silent with respect 
to a cerebrovascular accident and the veteran first suffered 
a cerebrovascular accident nearly thirty years following 
separation from service.  The VA examiner has ruled out a 
relation between the veteran's cerebrovascular accident and 
his 1967 automobile accident, and relates it to other 
factors.  Furthermore, the opinions of Doctors Swindler and 
Dobmeyer lack enough probative value to counterbalance the VA 
examiner's opinion against a finding of service connection of 
the veteran's cerebrovascular accident secondary to his 
service-connected skull defect.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  


ORDER

Entitlement to service connection for cerebrovascular 
accident secondary to service-connected skull defect is 
denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


